DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Application No. 15/576,551, filed November 22, 2017, now U.S. Patent No. 10,722,312, which claims priority under 35 U.S.C. § 371 as a national stage application of PCT Application No. PCT/GB2016/051469, filed May 20, 2016, which claims priority to GB 1508813.1, filed May 22, 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15-17, 19-22 and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a first driving element" and “a second driving element” in lines 5-6. It is unclear that "a first driving element" and “a second driving element” in lines 5-6 are the same with "a first driving element" and “a second driving element” in line 3 or not. For examination purpose "a first driving element" and “a second driving element” in lines 5-6 have been interpreted as "the first driving element" and “the second driving element”, which are referred back to "a first driving element" and “a second driving element” in line 3.
Claims 12-13, 15-17, 19-22 and 52-53 are rejected for the same reasons as claim 11 by virtue of dependency on claim 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving mechanism,” “first instrument interface element,” and “second instrument interface element” in claim 11; “third instrument interface element,” and “fourth instrument interface element” in claim 17; “a first drive interface element” in claim 52; and “a second drive interface element” in claim 53.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,722,312 (hereinafter “the patent”). The main difference between claim 11 of the patent application and claim 1 of the patent lies in the fact that claim 1 of the patent discloses all limitation in claim 11 and much more. Claim 1 of the patent further discloses “a surgical robot arm terminating at a distal end in a drive assembly, the drive assembly comprising a first drive interface element” (ln 2-4) and “when the first drive interface element rotates, the first and second instrument interface elements move reciprocally in opposing linear directions thereby driving the first and second driving elements in opposing directions.” (last paragraph of claim 1). Claim 1 of the patent is more specific. The more specific anticipate the broader.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, which is dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, which is dependent on claim 10, which is in turn dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, which is dependent on claim 12, which is dependent on claim 10, which is in turn dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14, which is dependent on claim 12, which is dependent on claim 10, which is in turn dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, which is dependent on claim 10, which is in turn dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, which is dependent on claim 15, which is dependent on claim 10, which is in turn dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, which is dependent on claim 15, which is dependent on claim 10, which is in turn dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18, which is dependent on claim 15, which is dependent on claim 10, which is in turn dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19, which is dependent on claim 18, which is dependent on claim 15, which is dependent on claim 10, which is in turn dependent on claim 1, of U.S. Patent No. 10,722,312 (hereinafter “the patent”).

Allowable Subject Matter
Claims 11-13, 15-17, 19-22 and 52-53 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a terminal disclaimer is filed to overcome the non-statutory double patenting rejection set forth in this Office action.
Au et al. (US 2014/0128849) discloses (Fig. 5, which is reproduced below) a surgical robot arm ([0002]) terminating at a distal end in a drive assembly 230 (Fig. 5) for driving a surgical instrument, the surgical instrument having an articulation for articulating an end effector, the articulation driveable by at least a first driving element and a second driving element, the drive assembly (Fig. 5) comprising: a first drive interface element 235, 260 (Fig. 5) configured to engage with a first instrument interface element (Au fails to discloses this limitation. Examiner notes that Au discloses driving element 221 is attached to 235). 

    PNG
    media_image1.png
    210
    427
    media_image1.png
    Greyscale

Jinno et al. (US 2004/026574) cable 52 or driving element 52 is attached to pulley 50 by tapered pin 53. Examiner notes that the tapered pin 53 of Jinno can be used to attached cable 221, 220 to element 235) for coupling drive to the first driving element 221 and a second instrument interface element (Au fails to disclose this limitation. Examiner notes that Au discloses driving element 222 is attached to 235) for coupling drive to the second driving element 222, wherein the first drive interface element 235, 260. Au discloses “FIG. 5 illustrates still another example of an instrument 500 also including a main tube 220 and a steering section 210 that can be controlled using tendons 221 and 222 wound around a capstan 235 in a backend mechanism 230 as described above with reference to FIG. 2. Instrument 500 includes a preload system 540 that spring loads capstan 235, instead of connecting directly to tendons 221 and 222. In FIG. 5, preload system 540 is coupled to drive motor 250, and drive motor 250 has a slide mounting that permits linear movement of motor 250 and capstan 235 in a direction perpendicular to the rotation axis of capstan 235. Alternatively, preload system 540 could couple to capstan 235 in another manner, e.g., to knob 260, bearings (not shown) of capstan 235, or to a slide mounting (not shown) of capstan 235. In the embodiment of FIG. 5, the proximal ends of tendons 221 and 222 can be attached to or fixed on capstan 235.” ([(0031]). 
The art of record alone or in combination did not teach the recited limitations of a  first instrument interface element connected to the first slidable unit, and a second instrument interface element connected to the second slidable unit, both the first and second instrument interface elements being drivable in a same linear direction so as to drive both the first and second driving elements in the same direction, and the first and second instrument interface elements are drivable in opposing linear directions so as to drive the first and second driving elements in opposing directions.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771